Name: 88/132/EEC: Commission Decision of 12 February 1988 allocating to Luxembourg a second tranche of appropriations to be set off against the 1988 financial year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-03-10

 Avis juridique important|31988D013288/132/EEC: Commission Decision of 12 February 1988 allocating to Luxembourg a second tranche of appropriations to be set off against the 1988 financial year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 064 , 10/03/1988 P. 0033 - 0033*****COMMISSION DECISION of 12 February 1988 allocating to Luxembourg a second tranche of appropriations to be set off against the 1988 financial year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (88/132/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), Having regard to Commission Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to desginated organizations for distribution to the most deprived persons in the Community (2), and in particular Article 10 thereof, Whereas, by Decision 88/37/EEC (3), the Commission allocated to Luxembourg a first tranche of appropriations to be set off against the 1988 financial year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community; Whereas on 8 February 1988 Luxembourg requested the Commission for authorization to continue the measure on its territory and indicated the quantities of products which it wished to distribute; whereas that request should be acceded to; Whereas, for the purposes of preparing this Decision, the Commission sought the opinion of the main organizations with a sound knowledge of the problems of the most deprived persons in the Community in accordance with Article 1 (4) of Regultion (EEC) No 3744/87, HAS ADOPTED THIS DECISION: Article 1 1. A second tranche of appropriations as referred to in Article 10 of Regulation (EEC) No 3744/87 is hereby allocated as follows: Luxembourg: 10 000 ECU. 2. In view of the limit in paragraph 1, the following quantities of products may be withdrawn from intervention for distribution in Luxembourg: - up to 13,5 tonnes of common wheat, - up to 2,0 tonnes of butter. 3. The quantities referred to in paragraph 2 may be withdrawn as from 15 February 1988. Article 2 When requirements are known, further decisions shall be adopted as regards the allocation of appropriations to all the Member States, including the granting of additional appropriations to Luxembourg. Article 3 This Decision is addressed to all the Member States. Done at Brussels, 12 February 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 20, 26. 1. 1988, p. 35.